IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 267 MAL 2020
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
JEFFREY W. MCWILLIAMS,                        :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2020, the Petition for Allowance of Appeal, the

Motion to Appoint Counsel, and the Application for Leave to Amend are DENIED.